Exhibit 10.85

 

Terms and Conditions of Participation in the priceline.com International Limited
Management Incentive Plan (the “Plan”)

 

Participation in the Plan allows eligible employees to hold the Granted
Securities subject to the provisions of the memorandum and articles of
association of priceline.com International Limited (the “Company”), and the
terms and conditions set out below.

 

Definitions:

 

“Bad Leaver” means if you cease to be an employee of a Group Company other than
as a Good Leaver;

 

“Good Leaver” means if you cease to be an employee of a Group Company as a
result of:

 

(i)                                     your death; or

 

(ii)                                  you being dismissed by reason of your
absence from work due to ill health or accident (save for ill health which
arises as a result of an abuse of drink or drugs), provided that you deliver to
the Company a medical certificate signed by a doctor duly evidencing your ill
health or accident and provided further that the Company reserves the right to
require you to undergo a medical examination by a doctor or consultant nominated
by it; or

 

(iii)                               your retirement once you have reached the
age of 60; or

 

(iv)                              you being made redundant by a Group Company;

 

“Group Company” means the Company and any subsidiary, parent or associated
company;

 

“Vest” means the process of you becoming entitled (i) to exercise the Put Option
in respect of Granted Securities and (ii) to be paid an Option Price equal to
Fair Market Value for such Granted Securities (as defined in Article 10 of the
Company’s articles of association).

 

Terms & Conditions

 

1.                                       You agree that the Granted Securities
shall Vest as follows:

 

1.1                                 1/3 on 15 September 2005;

 

1.2                                 1/3 on 15 September 2006; and

 

1.3                                 1/3 on 15 September 2007,

 

provided that you are either (i) an employee of a Group Company or (ii) a Good
Leaver in either case at the relevant date of Vesting.

 

2.                                       For the avoidance of doubt, if you are
a Bad Leaver, any Granted Securities that have not Vested shall not be capable
of Vesting.

 

3.                                       You shall be deemed to cease to be an
employee of a Group Company for the purposes of this Plan, as follows:

 

(i)                                     if you serve notice on a Group Company
of your intention to terminate your employment, immediately on the date upon
which you serve such notice on a Group

 

1

--------------------------------------------------------------------------------


 

Company;

 

(ii)                                  if a Group Company serves a termination
notice on you, the date upon which you cease to actively work for the Company
and for the avoidance of doubt if you are on ‘garden leave’ you shall be deemed
to have ceased actively working for a Group Company; or

 

(iii)                               if a Group Company dismisses you for cause
or gross misconduct, immediately thereon.

 

4.                                       You agree that you have no entitlement
to compensation or damages as a result of any loss or diminution in the value of
the shares you acquire pursuant to the Plan, including, without limitation, as a
result of the termination of your employment by the Company or any subsidiary or
affiliate for any reason whatsoever and whether or not in breach of contract,
and, upon commencing participation in the Plan, you will be deemed irrevocably
to have waived any such entitlement.

 

5.                                       You understand that the Company, its
Parent and its subsidiaries and affiliates (“the Data Holder”) hold certain
personal information (“Data”) in connection with the Plan. You further
understand that recipients of Data may be located in the European Economic Area
or elsewhere, such as the US.  You authorise recipients (including the Data
Holder) to receive, possess, use and transfer the Data (including any requisite
transfer to a broker or other third party) in electronic or other form as may be
required for the administration of the Plan. You understand that withdrawal of
this consent may affect your ability to participate in the Plan.

 

6.                                       You agree that, where in relation to
the Plan your employing company is liable to account to the Inland Revenue for
any sum in respect of any income tax or employees’ national insurance
contributions under the Pay As You Earn system, the Company or any parent,
subsidiary or affiliate company shall be entitled to: (i) withhold any tax and
employees’ national insurance contributions payable in respect of the Plan by
deduction from any salary or any other payment payable to you at any time on or
after the date the income tax charge arises, or (ii) to require that you make an
immediate payment of the tax and employees’ national insurance contributions to
the Company in cleared funds.

 

7.                                       Priceline.com Holdco U.K. Limited (the
“A Ordinary Shareholder”) agrees with you and the Company that if the A Ordinary
Shareholder ceases to be the holder of the majority of the A Ordinary Shares in
the Company, the A Ordinary Shareholder shall procure that before it so ceases
it shall assign and/or novate the Plan to the transferee of the majority of the
A Ordinary Shares.

 

 

/s/ Andrew Phillipps

 

14/7/2005

 

Signature  (Dr Andrew James Phillipps)

Date

 

2

--------------------------------------------------------------------------------


 

 

 

       /      /                     

 

Signature (for and on behalf of the Company)

Date

 

 

 

 

 

 

 

 

Position in company

 

 

 

 

 

 

 

       /      /                     

 

Signature

Date

(for and on behalf of Priceline.com Holdco U.K. Limited)

 

 

 

 

 

 

 

 

 

Position in company

 

 

3

--------------------------------------------------------------------------------